Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 1 of 9 Page ID #:27945



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
      aheinrich@irell.com
    3 C. Maclain Wells (SBN 221609)
      mwells@irell.com
    4 Elizabeth C. Tuan (SBN 295020)
    5 etuan@irell.com
      IRELL & MANELLA LLP
    6 1800  Avenue of the Stars, Suite 900
      Los Angeles, California 90067-4276
    7 Telephone: (310) 277-1010
      Facsimile:    (310) 203-7199
    8
      Andrea W. Jeffries (SBN 183408)
    9 ajeffries@jonesday.com
      Luke J. Burton (SBN 301247)
   10 lburton@jonesday.com
   11 JONES    DAY
      555 South Flower Street, Fiftieth Floor
   12 Los  Angeles, CA 90071
      Telephone: (213) 489-3939
   13 Facsimile:    (213) 243-2539
   14 [List of counsel continues on next page]
   15 Attorneys for Plaintiffs
   16 JUNO THERAPEUTICS, INC., MEMORIAL
      SLOAN KETTERING CANCER CENTER,
   17 and SLOAN KETTERING INSTITUTE FOR
      CANCER RESEARCH
   18
                              UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
   20                              WESTERN DIVISION
   21 JUNO THERAPEUTICS, INC., et al., Case No. 2:17-cv-07639-SJO-KSx
   22                                  PLAINTIFFS’ REPLY IN SUPPORT OF
               Plaintiffs,             PLAINTIFFS’ PROPOSED JUDGMENT
   23                                  AND POST-TRIAL BRIEFING
          v.                           SCHEDULE
   24 KITE PHARMA, INC.,                         Hon. S. James Otero
                                                 Place: Courtroom 10C
   25          Defendant.
   26
   27 AND RELATED
      COUNTERCLAIMS
   28
                                                       PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                              JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 2 of 9 Page ID #:27946



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 Ingrid M. H. Petersen (SBN 313927)
      ipetersen@irell.com
    3 IRELL & MANELLA LLP
      840 Newport Center Drive, Suite 400
    4 Newport Beach, CA 92660
    5 Telephone: (949) 760-0991
      Facsimile: (949) 760-5200
    6
      Christopher J. Harnett (Pro Hac Vice)
    7 charnett@jonesday.com
      Sarah A. Geers (Pro Hac Vice)
    8 sgeers@jonesday.com
      Kevin V. McCarthy (Pro Hac Vice)
    9 kmccarthy@jonesday.com
      JONES DAY
   10 250 Vesey Street
   11 New   York, NY 10281-1047
      Telephone: (212) 326-3939
   12 Facsimile: (212) 755-7306
   13 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   14 JONES DAY
      51 Louisiana Avenue, N.W.
   15 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   16 Facsimile: (202) 626-1700
   17 John M. Michalik (Pro Hac Vice)
   18 jmichalik@jonesday.com
      JONES DAY
   19 77 West Wacker Drive, Suite 3500
      Chicago, IL 60601-1692
   20 Telephone: (312) 782-3939
      Facsimile: (312) 782-8585
   21
      Attorneys for Plaintiffs
   22 JUNO THERAPEUTICS, INC., MEMORIAL
   23 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   24 CANCER RESEARCH
   25
   26
   27
   28
                                                   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                          JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 3 of 9 Page ID #:27947



    1                                   INTRODUCTION
    2        In response to Plaintiffs’ commonsense proposal for prompt, simultaneous
    3 post-trial briefing, see Dkt. Nos. 624, 624-1, 624-3, 624-4, Kite argues to delay
    4 briefing on its post-trial motions (and delay even setting that briefing schedule) until
    5 after the Court decides Plaintiffs’ motions. Yet Kite is prepared now to express its
    6 desire for a massive 75-page opening brief. These positions are nothing short of
    7 perplexing. Kite’s unjustifiably extended, staggered, and still-undefined briefing
    8 schedule would not only cause unwarranted delay, but, more importantly, would risk
    9 losing the freshness of the evidence in the parties’ and the Court’s minds. Whatever
   10 Kite’s motivation, its proposals should be rejected.
   11                                     ARGUMENT
   12        1. Brigham & Women’s Is Inapposite, And In Any Event Reconfirms That
   13 Plaintiff’s Proposal Is Appropriate. Kite’s continued insistence that a single, non-
   14 precedential case, Brigham & Women’s Hospital, Inc. v. Perrigo Co., 761 F. App’x
   15 995 (Fed. Cir 2019), shows that the usual practice across the federal district courts—
   16 entering judgment on a jury verdict with post-trial motions due within a specified
   17 amount of time thereafter—causes “confusion,” “disarray,” and “time-consuming
   18 procedural scuffling,” misses the mark. See Dkt. No. 626 at 2, 3, 4, 5, 6 (repeatedly
   19 citing Brigham & Women’s). The source of confusion in Brigham & Women’s was
   20 not the standard practice of entering judgment on the jury verdict and then setting a
   21 deadline for both sides to simultaneously file post-trial motions. Rather, issues arose
   22 because the district court had set a date that was more than 28 days from the judgment
   23 on the jury verdict, and came to doubt its authority to do so for JMOL motions, which
   24 must be made within 28 days after the entry of “judgment.” Fed. R. Civ. P. 50(b);
   25 Brigham & Women’s, 761 F. App’x at 1000 (recounting that the district court granted
   26 the parties’ request that the defendants’ JMOL motions and the plaintiffs’ motion for
   27 enhanced damages be filed 36 days after judgment on the jury verdict). On appeal,
   28 the Federal Circuit made clear that the defendants’ JMOL motions were timely,
                                                         PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                                JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                               -1-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 4 of 9 Page ID #:27948



    1 because entry of a judgment prior to resolution of a motion for enhanced damages is
    2 not final and does not by itself trigger the non-extendable deadlines to file a JMOL
    3 motion, new trial motion, or notice of appeal from the final judgment. See Brigham
    4 & Women’s, 761 F. App’x at 1000. Thus, to the extent there was any “confusion” on
    5 post-trial motion timing before Brigham & Women’s, there is now nothing to be
    6 “confused” about here, and no risk of “time-consuming procedural scuffling.”
    7         To be clear, Plaintiffs have no interest in advancing the view rejected in
    8 Brigham & Women’s—that entry of judgment on the jury verdict is final, or, standing
    9 alone, triggers any non-extendable deadlines. Rather, as Plaintiffs have pointed out
   10 and proposed here, courts presiding over patent cases routinely enter judgment on the
   11 jury verdict and then set simultaneous deadlines for, on one hand, plaintiffs’ motions
   12 for enhanced damages and other post-trial relief, and, on the other, defendants’
   13 motions for JMOL and/or a new trial. See Dkt. No. 624-4 at 2 (citing examples).
   14         Kite’s attempts to factually distinguish Plaintiffs’ examples are beside the
   15 point. See Dkt. No. 626 at 6. Kite has not pointed to any “confusion” or similar
   16 problems in Plaintiffs’ examples (or the numerous other cases following the same
   17 course). And Kite’s argument that two of the cited cases predate Brigham & Women’s
   18 is irrelevant because, as noted, Brigham & Women’s in no way called into question
   19 the practice of entering judgment on the jury verdict and then ordering simultaneous
   20 post-trial briefing.1
   21         In short, the Court can and should enter judgment in the form proposed by
   22 Plaintiffs, for which Kite has still offered no substantive objection or critique, then
   23 entertain simultaneous briefing from both parties according to the efficient schedule
   24
   25
   26         1
               In any event, one of Plaintiffs’ examples, Green Mountain Glass, LLC v.
   27 Saint-Gobain Containers, Inc., 300 F. Supp. 3d 610 (D. Del. 2018), in fact post-dates
      the Federal Circuit’s earlier ruling in Brigham & Women’s that first addressed the
   28 jurisdictional issue. See Dkt. No. 626-2 (June 21, 2017 Federal Circuit Order).
                                                        PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                               JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                              -2-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 5 of 9 Page ID #:27949



    1 Plaintiffs have proposed, and thereafter enter an amended and final judgment
    2 incorporating any additional relief the Court awards, such as pre-judgment interest.
    3         2. The 28-Day Period After Final Judgment Is A Maximum, Not A
    4 Minimum. Kite’s fallback position is that the Court lacks authority to order Kite to
    5 file its JMOL and new trial motions any sooner than 28 days after the entry of a final
    6 judgment, i.e., a judgment that would include the Court’s resolution of Plaintiffs’
    7 request for enhanced damages. See Dkt. No. 626 at 7. Kite cites no authority in
    8 support of this bold claim for a deviation from a district court’s typically broad
    9 authority to set deadlines and control its docket. See, e.g., Siddiqui v. AG Commc’n
   10 Sys. Corp., 233 F. App’x 610, 613 (9th Cir. 2007) (citing FTC v. Gill, 265 F.3d 944,
   11 957 (9th Cir. 2001), for the proposition that “district courts have broad discretion to
   12 control their dockets and to set deadlines”). Contrary to Kite’s suggestion, 28 days
   13 after entry of final judgment is the maximum allowable time to seek JMOL or a new
   14 trial, not the minimum. The Federal Rules are specific that a district court “must not
   15 extend” these deadlines, see Fed. R. Civ. P. 6(b)(2) (emphasis added), but they
   16 nowhere interfere with a court’s inherent authority to make other modifications to
   17 them.
   18         Courts routinely set simultaneous post-trial briefing schedules, whether or not
   19 they have opted to defer judgment. See Dkt. No. 624-4 at 2, 5-6. Kite has failed to
   20 provide any authority, from either before or after Brigham & Women’s, suggesting
   21 that this approach is impermissible or even disfavored. Nor has Kite provided any
   22 practical reason for the delay it seeks—postponing briefing on its issues for at least
   23 months. As Plaintiffs have noted, Kite’s motions are based entirely on what happened
   24 at trial and will be unaffected by anything in Plaintiffs’ motions. Dkt. No. 624-4 at 6.
   25 Indeed, Kite’s willingness to propose the page length for its post-trial motions makes
   26 the same point. See Dkt. No. 626 at 9.
   27         Accordingly, even if the Court preferred to defer judgment in this case, it
   28 should still exercise its inherent authority to order simultaneous and promptly-filed
                                                         PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                                JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                               -3-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 6 of 9 Page ID #:27950



    1 motions by both sides according to Plaintiffs’ proposed schedule, so that the case can
    2 be concluded in an expeditious fashion. See Dkt. No. 624-4 at 5-6 (citing Crane Sec.
    3 Techs., Inc. v. Rolling Optics, AB, 337 F. Supp. 3d 48, 50-51 (D. Mass. 2018)
    4 (adopting this approach)).2
    5        3. There Is No Other Reason To Indulge Kite’s Requests For Delay. Kite’s
    6 unjustified, unsupported positions can be understood only as an attempt to delay this
    7 case’s resolution, for whatever reasons Kite harbors. Kite claims that its positions are
    8 driven by Plaintiffs’ request for enhanced damages, see Dkt. No. 626 at 2, but
    9 numerous pretrial filings, such as the Pretrial Conference Order and Plaintiffs’
   10 Memorandum of Contentions of Fact and Law, made clear Plaintiffs’ intent to seek
   11 enhanced damages if the jury returned a finding of willfulness. E.g., Dkt. No. 294 at
   12 16. Nothing has changed to warrant Kite’s new positions that judgment on the jury
   13 verdict and briefing on its issues should not happen until after enhanced damages are
   14 resolved. Moreover, Kite has no explanation for why it agreed in the parties’
   15 December 17 Joint Status Report to submit a proposed form of judgment to the Court
   16 by December 30 if it believed a motion for enhanced damages precluded entry of
   17 judgment at this stage. See Dkt. No. 624-4 at 5. Nor has Kite provided any convincing
   18 justification for its claim to need an extra seven days to respond to Plaintiffs’ post-
   19 trial motion. See Dkt. No. 626 at 9.
   20        4. Kite’s Excessive Page Request Should Be Rejected. Finally, Kite offers
   21 no persuasive reason for its extraordinary request for 75 pages for its own post-trial
   22 motions—more than twice the 30 pages it agrees suffice for all of Plaintiffs’ post-trial
   23 motions, and at least as long as or even longer than a full appellate brief would be. In
   24 particular, Kite fails to explain why, if its Rule 50(a) motion fit on 20 pages, the
   25 renewal of that motion and new trial motion require more than 30. And while Kite
   26
             2
   27          If the Court sets a different schedule for Kite’s post-trial motions than
      Plaintiffs have proposed, the Court should also adjust the schedule for Plaintiffs’
   28 motions, so that both sides’ motions can proceed on a single, simultaneous track.
                                                         PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                                JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                               -4-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 7 of 9 Page ID #:27951



    1 cites other patent cases with longer page limits, it fails to acknowledge that several
    2 factors in this case counsel in favor of shorter page limits. Specifically, this case
    3 concerns only one patent, with only four asserted claims (which is effectively two, as
    4 the four are easily parsed into two sets of two each). See Dkt. No. 593, Section II.
    5 And, unlike in most patent infringement cases, Kite has no true non-infringement
    6 arguments; Kite’s post-trial arguments are limited, as they were at trial, to trying to
    7 prove that the Certificate of Correction or all asserted claims are invalid (and after the
    8 jury verdict adverse to it, Kite must prove that a reasonable jury was nonetheless
    9 compelled to find in its favor by clear and convincing evidence). The Court is already
   10 well acquainted with the background necessary to resolve these invalidity issues, and
   11 does not need 75 pages of explanation to effectively and accurately rule. The Court
   12 should therefore accord Kite the same 30 pages the parties agree are proper for
   13 Plaintiffs’ post-trial briefing.
   14                                     CONCLUSION
   15         For the foregoing reasons, Plaintiffs respectfully request that the Court enter
   16 Plaintiffs’ proposed form of judgment and adopt Plaintiffs’ proposed schedule for
   17 post-trial briefing.
   18
        Dated: December 30, 2019            Respectfully submitted,
   19
   20                                       By: /s/ Andrea W. Jeffries
   21                                       Andrea W. Jeffries (SBN 183408)
                                            Luke J. Burton (SBN 301247)
   22                                       JONES DAY
                                            555 South Flower Street, Fiftieth Floor
   23                                       s Angeles, CA 90071
                                            Telephone: (213) 489-3939
   24                                       Facsimile: (213) 243-2539

   25                                       Morgan Chu (SBN 70446)
                                            Alan J. Heinrich (SBN 212782)
   26                                       C. Maclain Wells (SBN 221609)
                                            Elizabeth C. Tuan (SBN 295020)
   27                                       IRELL & MANELLA LLP
                                            1800 Avenue of the Stars, Suite 900
   28                                       Los Angeles, California 90067-4276
                                            Telephone: (310) 277-1010
                                                          PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                                 JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                -5-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 8 of 9 Page ID #:27952



    1                                  Facsimile: (310) 203-7199
    2                                  Rebecca Carson (SBN 254105)
                                       Ingrid M. H. Petersen (SBN 313927)
    3                                  IRELL & MANELLA LLP
                                       840 Newport Center Drive, Suite 400
    4                                  Newport Beach, CA 92660
                                       Telephone: (949) 760-0991
    5                                  Facsimile: (949) 760-5200
    6                                  Christopher J. Harnett (Pro Hac Vice)
                                       Sarah A. Geers (Pro Hac Vice)
    7                                  Kevin V. McCarthy (Pro Hac Vice)
                                       JONES DAY
    8                                  250 Vesey Street
                                       New York, NY 10281-1047
    9                                  Telephone: (212) 326-3939
                                       Facsimile: (212) 755-7306
   10
                                       Jennifer L. Swize (Pro Hac Vice)
   11                                  JONES DAY
                                       51 Louisiana Avenue, N.W.
   12                                  Washington, DC 20001-2113
                                       Telephone: (202) 879-3939
   13                                  Facsimile: (202) 626-1700
   14                                  John M. Michalik (Pro Hac Vice)
                                       JONES DAY
   15                                  77 West Wacker Drive, Suite 3500
                                       Chicago, IL 60601-1692
   16                                  Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
   17
                                       Attorneys for Plaintiffs
   18                                  Juno Therapeutics, Inc., Memorial Sloan
                                       Kettering Cancer Center, and Sloan Kettering
   19                                  Institute for Cancer Research
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                           JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                          -6-                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 628 Filed 12/30/19 Page 9 of 9 Page ID #:27953



    1                           CERTIFICATE OF SERVICE
    2        A copy of the foregoing document was electronically filed with the Court this
    3 30th day of December, 2019. Notice of this filing will be sent by operation of the
    4 Court’s electronic filing system. Parties may access this filing through the Court’s
    5 system.
    6                                              /s/ Andrea W. Jeffries
                                                   Andrea W. Jeffries
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                             -7-                                 Case No. 2:17-cv-07639-SJO-KSx
